IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00010-CV

HUNTSVILLE-WALKER COUNTY CHAMBER
OF COMMERCE, AND DEE A. EVERETT,
                                                           Appellants
v.

CITY OF HUNTSVILLE, TEXAS,
                                                           Appellee


                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 24833


                          MEMORANDUM OPINION


      The parties’ Joint Stipulation of Dismissal with Prejudice, signed by counsel for

both parties, was filed on February 9, 2012. In the stipulation, the parties assert that

they successfully mediated the underlying case and have fully and finally resolved all

disputes between them. Further, the parties have agreed to each bear their own costs

and fees incurred in connection with the appeal.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 22, 2012
[CV06]




Huntsville-Walker County Chamber of Commerce v. City of Huntsville       Page 2